Dissenting Opinion of Hurt, J.
Hurt, Judge.
This is a conviction for theft of cattle, the property of Eugene Trammell and W. A. Trammell, being a companion case to that of Jim Smith v. The State, decided at a former day of this term; M. M. Smith, Jim Smith, Dave Smith, Tom Saunders, and Frank Saunders being indicted jointly.
In the case of Jim Smith we gave our views in full, first, upon *138the sufficiency of the indictment; and second, upon the acts and declarations of Bud Taylor and M. M. Smith, holding that they, the acts and declarations, were competent evidence, notwithstanding Jim Smith was not present, nor had he, when the acts and declarations were committed and made, entered into the conspiracy.
We also gave our views upon the competency of the fact that Willis Brooks and Tom Saunders were seen by Guyger in possesion of, and driving a bunch of cattle towards Weatherford. This transaction is minutely described in the opinion in Jim Smith’s case. Under the facts of that case, the writer held that this transaction was not competent evidence against Jim Smith, and there being no material difference in that and this case, turning upon the competency of this transaction, he must hold it incompetent evidence in this case.
The indictment alleges the commission of certain acts, committed with certain intents, such acts so committed being declared by Article 724 Penal Code to be theft. And by reason of the fact that the indictment charges against the defendant the commission of the certain acts, with certain intents, this indictment is held sufficient, because it informs defendant of the acts denounced by law to be an offense in plain and intelligible language. Acts and omissions constitute offenses, and no.t names. ■ -
The learned judge, notwithstanding the fact that this indictment is as silent as the grave with reference thereto, charged the jury, in substance, that if the defendant wilfully took into possession, and drove, used, or removed from their accustomed range, tho cattle in question, without the consent of the owner, and with intent to defraud the owner thereof, they should find him guilty,—instructing them to assess the punishment fixed by Article 749 Penal Code.
If the elements composing the offense called theft in Article 749 be the same as those set out in the indictment and called theft in Article 724, then there was no error in giving this charge, for things equal to the same thing are equal to each other.
Again, if the acts charged in the indictment included each and every act mentioned in Article 749, there is no wrong done defendant by this charge. But is this true? Let us take one clause of the sentence: “ or remove from its accustomed range.” Now, most evidently, to convict of this offense, the other ingredients being conceded, the State, by indictment, must allege *139that the stóck was “removed from its accustomed range,” and the State must prove this allegation. Here we find an issue of fact presented, to-wit: “the accustomed range” of the stock; hence there must be proof that the stock had an accustomed range; and unless this proof is made by the State, a conviction could not be had under this clause. The indictment having informed him that the stock was removed from its accustomed range, which information is absolutely essential to the sufficiency of the indictment, he came prepared to meet that issue. How? By contesting the sufficiency of the State’s proof, either with or without evidence on his part; and if the State fails to establish, beyond a reasonable doubt, that the stock had an accustomed range from which to be removed, the accused would in law and in justice be entitled to an acquittal.
We find, therefore,- that this is a matter of vital importance. Did the stock have an accustomed range is a fact of such transcendant importance that the conviction of the accused may depend upon this fact alone not being proved; for it may be the only fact in the case not established by the State, and hence an acquittal would follow.
Again, the stock when taken into possession must be removed from its accustomed range. It may be removed; this will not suffice unless removed from—beyond—its accustomed range. Here we also find an issue of fact as important as the first, and to which the same observations apply. Now are these or either of these issues of fact tendered to the defendant by the indictment in this case? No lawyer will so assert.
But it may be urged that these acts (contained in Article 749) are made, yea, called theft. Acts constituting embezzlement, and acts constituting swindling, may properly be called theft. The name of the offense has nothing to do with the question, it being one of pleading and proof. Acts and omissions—not names—constitute offenses, and they must be alleged in plain and intelligible language. And here let us suppose that the code makers had declared that the acts which constitute embezzlement should be theft, calling them such, or that the acts constituting swindling should be deemed theft.- would it be contended by any person at all familiar with criminal pleading that an indictment drawn under Article 7M Penal Code, alleging the acts therein contained, and no others, would be sufficient to admit proof of the acts constituting embezzlement or those composing swindling? I think not.
*140Opinion delivered March 23, 1886.
As the punishment is assessed at confinement in the penitentiary for four years, which is consistent with the offense charged in the indictment, as well as that prescribed in Article 749, and as the verdict does not determine of which acts defendant is found guilty, this matter becomes of very great importance, for, if convicted under Article 749, the conviction is fatally erroneous because not supported by allegation.
Because the court erred in admitting in evidence, over objection of defendant, the transaction relating to the bunch of cattle seen in possession of Brooks and Saunders, and because of the error in the charge of the court discussed above, the judgment should, in my opinion, be reversed and the cause remanded.

Affirmed.